   Case 5:19-cv-00066-TBR Document 1 Filed 05/06/19 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                             CIVIL ACTION NO. 5:19-cv-66-TBR
                                    Filed Electronically


In re: 248 Anna Street, Cadiz, KY 42211


UNITED STATES OF AMERICA                                                   PLAINTIFF

VS.

RCINIA BARKER
Serve via Certified Mail:            248 Anna Street
                                     Cadiz, KY 42211

UNKNOWN SPOUSE OF
RCINIA BARKER                                                              DEFENDANTS
Serve via Appointment of
Warning Order Attorney



                                         COMPLAINT

                                            ********


       Comes now the Plaintiff, the United States of America, by and through counsel, and for its

Complaint and cause of action against the Defendants states as follows:

       1. This real estate foreclosure action is brought by the United States of America, on behalf

           of its Department of Agriculture, Rural Housing Service (“RHS”) a/k/a Rural

           Development (“RD”), pursuant to Title 28, United States Code, § 1345.

       2. This Court has jurisdiction over this matter under 28 U.S.C. § 1345 because this action

           is commenced by the United States of America. Venue is proper in the District Court




                                                1
Case 5:19-cv-00066-TBR Document 1 Filed 05/06/19 Page 2 of 6 PageID #: 2




      of the Western District of Kentucky under 28 U.S.C. § 1391 as Defendants reside in

      this District, and the property in question is situated in this District.

   3. On or about December 27, 2012, Rcinia Barker (“Defendant”), for value received,

      executed and delivered to RHS a promissory note (hereinafter “Note”) in the principal

      amount of $77,100.00, bearing interest at the rate of 3.125 percent per annum, the Note

      calling for monthly payments of principal and interest. A copy of the Note is attached

      hereto marked Exhibit A, and is hereby incorporated by reference as if set forth at

      length herein.

   4. Contemporaneously with the execution of the Note, Defendant executed,

      acknowledged and delivered to RHS a real estate mortgage (hereinafter “Mortgage”),

      which was recorded on December 28, 2012, in Mortgage Book 305, Page 335, in the

      Commonwealth of Kentucky, Trigg County Clerk’s Office. In and by this Mortgage,

      Defendant, granted to RHS a first mortgage lien against the therein-described real

      property (the “Property”) located in Trigg County, Kentucky. A copy of the Mortgage

      is attached hereto marked Exhibit B, and is hereby incorporated by reference as if set

      forth at length herein.

   5. Contemporaneously with the execution of the Note and Mortgage, Defendant executed,

      acknowledged and delivered to RHS a Subsidy Repayment Agreement (hereinafter

      “Subsidy Agreement”). A copy of the Subsidy Agreement is attached hereto marked

      Exhibit C, and is hereby incorporated by reference as if set forth at length herein.

   6. By virtue of all of the foregoing, the real property which is the subject of this mortgage

      foreclosure action consists of a tract of land located in Trigg County, Kentucky, and

      more particularly described as follows:



                                              2
Case 5:19-cv-00066-TBR Document 1 Filed 05/06/19 Page 3 of 6 PageID #: 3




             Lot 17-B in Nunn Brothers Extension to East Cadiz Heights as per
             revised plat in Misc. Book 2, page 236-1/2, Trigg County Clerk’s
             Office. Said lot fronting on the west side of Anna Street 75 feet and
             extending back between parallel lines 180 feet, more or less.

             BEING the same real property conveyed to Rcinia Barker,
             unmarried, by deed dated December 27, 2012 from Mark and David
             Gardner Properties which is recorded in Deed Book 270, page 596,
             Trigg County Clerk’s Office.

   7. Defendant has failed and continue to fail to make payments of principal and interest

      due in accordance with the terms and conditions of the Note and Mortgage and is

      therefore in default.

   8. Paragraph 22 of the Mortgage provides that if default occurs in the performance or

      discharge of any obligation of the Mortgage, then the United States, acting through

      RHS, shall have the right to accelerate and declare the entire amount of all unpaid

      principal together with all accrued and accruing interest to be immediately due and

      payable and to bring an action to enforce the Mortgage, including the foreclosure of the

      lien thereof. Because of the Default of Defendants, as set forth above, RHS caused a

      Notice of Acceleration of Indebtedness and Demand for Payment to be issued to said

      Defendants declaring the entire indebtedness due upon the Note and Mortgage to be

      immediately due and payable, which demand has been refused.

   9. Paragraph 1 of the Subsidy Agreement provides that subsidy received in accordance

      with a loan under §502 of the Housing Act of 1949 is repayable to the Government

      upon the disposition or non-occupancy of the security property.

   10. The unpaid principal balance on the Mortgage and Note is $67,293.18 with accrued

      interest of $4,050.20 through April 30, 2019, together with a total subsidy granted of

      $4,093.00 late charges in the amount of $33.81, and fees assessed of $2,745.57, for a



                                           3
Case 5:19-cv-00066-TBR Document 1 Filed 05/06/19 Page 4 of 6 PageID #: 4




      total unpaid balance due of $78,215.76, as of April 30, 2019. An Affidavit of Proof of

      Statement of Account signed by RD, Foreclosure Representative, Kimberly

      Williamson, is attached hereto and marked Exhibit D, and is hereby incorporated by

      reference as if set forth at length herein.

   11. Included within the balance set out in Paragraph 10 above, the portion of the debt

      attributable to the Mortgage secured by the real estate collateral is the principal sum of

      $67,293.18, with interest accrued thereon of $4,050.20 through April 30, 2019. Interest

      is accruing on the unpaid principal balance at a rate of $5.9925 per day after April 30,

      2019.

   12. Whether Defendant Rcinia Barker is married is unknown to the Plaintiff. To the extent

      that the Defendant, Rcinia Barker, is married, the Unknown Spouse of Rcinia Barker,

      if any, may be vested with a spousal interest in the property. Said spousal interest is

      junior in rank and subordinate in priority to the first mortgage lien on the Property in

      favor of RHS. RHS is entitled to a foreclosure sale of the Property free and clear of

      any interest therein or claim thereon in favor of Defendant, said Unknown Spouse, and

      the Plaintiff calls upon them to come forth and assert their claim or their interest in the

      Property or be forever barred.

   13. The Property is indivisible and cannot be divided without materially impairing its value

      and the value of RHS’s lien thereon.

   14. The lien on the Property in favor of RHS by virtue of the Mortgage is first, prior and

      superior to all other claims, interests and liens in and to the Property except for liens

      securing the payment of ad valorem property taxes.




                                             4
Case 5:19-cv-00066-TBR Document 1 Filed 05/06/19 Page 5 of 6 PageID #: 5




   15. There are no other individuals or entities purporting to have an interest in the Property

      known to the Plaintiff.

   WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands relief

   as follows:

          a. That RHS be awarded a judgment against the interest of the Defendant(s) in the

                 Property in the principal amount of $67,293.18, plus interest in the amount of

                 $4,050.20, as of April 30, 2019, together with a total subsidy granted of

                 $4,093.00, late charges of $33.81, and fees assessed of $2,745.57, for a total

                 unpaid balance of $78,215.76, as of April 30, 2019, with interest accruing at the

                 daily rate of $5.9925 from April 30, 2019, until the date of entry of Judgment,

                 and interest thereafter accruing according to law, plus costs, disbursements,

                 attorney’s fees, and expenses.

          b. That RHS be adjudged a lien on the Property, prior and superior to any and all

                 other liens, claims, interests, and demands, except liens for unpaid real estate

                 and ad valorem taxes; and for an Order of Sale of the Property in accordance

                 with Title 28 U.S.C. §§ 2001-2003; that the Property be sold free and clear of

                 any and all liens and claims for any and all parties to this action, except for real

                 estate restrictions and easements of record, and liens for any city, state, county,

                 or school ad valorem taxes which may be due and payable at the time of sale;

                 and free and clear of any rider equity redemption; and that the proceeds from

                 the sale be applied first to the costs of this action, second to the debt, interest,

                 costs and fees due to the Plaintiff, with the balance remaining to be distributed

                 to the parties as their liens or interests may appear;

                                                5
Case 5:19-cv-00066-TBR Document 1 Filed 05/06/19 Page 6 of 6 PageID #: 6




         c. That the Property be adjudged indivisible and sold as a whole;

         d. That the Defendants be required to answer and set up their respective liens,

            claims, or interests in and to the Property, if any, or be forever barred, and that

            the foreclosure sale of the Property be free and clear of all such liens, claims

            and interests;

         e. For any and all other lawful relief to which Plaintiff may appear properly

            entitled.



                                               Respectfully Submitted,



                                               By: /s/ A. George Mason, Jr.
                                               Attorney for the Plaintiff
                                               George Mason Law Firm, PSC
                                               3070 Lakecrest Circle
                                               Suite 400, PMB 278
                                               Lexington, KY 40513
                                               Phone: (859) 224-8277
                                               Fax: (859) 296-2998

        THIS COMMUNICATION FROM A DEBT COLLECTOR IS
      AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
           OBTAINED WILL BE USED FOR THAT PURPOSE




                                           6
                      Case 5:19-cv-00066-TBR Document 1-1 Filed 05/06/19 Page 1 of 2 PageID #: 7
JS 44 (Rev. 0/16)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
UNITED STATES OF AMERICA                                                                                  RCINIA BARKER, ET AL


    (b) County of Residence of First Listed Plaintiff                                                       County of Residence of First Listed Defendant              TRIGG
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
GEORGE MASON LAW FIRM, PSC
3070 Lakecrest Circle, Suite 400, PMB 278, Lexington, KY 40513
859-224-8277

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3   Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                            (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place      u 4      u 4
                                                                                                                                                       of Business In This State

u 2    U.S. Government                u 4   Diversity                                              Citizen of Another State          u 2     u   2   Incorporated and Principal Place    u 5     u 5
         Defendant                            (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                   Citizen or Subject of a           u 3     u   3   Foreign Nation                      u 6     u 6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                    &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           CONTRACT                                           TORTS                                  FORFEITURE/PENALTY               BANKRUPTCY                   OTHER STATUTES
u   110 Insurance                      PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158           u 375 False Claims Act
u   120 Marine                       u 310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                  u 376 Qui Tam (31 USC
u   130 Miller Act                   u 315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                        3729(a))
u   140 Negotiable Instrument               Liability               u 367 Health Care/                                                                                   u 400 State Reapportionment
u   150 Recovery of Overpayment      u 320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                 u 410 Antitrust
        & Enforcement of Judgment           Slander                       Personal Injury                                              u 820 Copyrights                  u 430 Banks and Banking
u   151 Medicare Act                 u 330 Federal Employers’             Product Liability                                            u 830 Patent                      u 450 Commerce
u   152 Recovery of Defaulted               Liability               u 368 Asbestos Personal                                            u 840 Trademark                   u 460 Deportation
        Student Loans                u 340 Marine                         Injury Product                                                                                 u 470 Racketeer Influenced and
        (Excludes Veterans)          u 345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                     Corrupt Organizations
u   153 Recovery of Overpayment             Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards          u   861 HIA (1395ff)              u 480 Consumer Credit
        of Veteran’s Benefits        u 350 Motor Vehicle            u 370 Other Fraud                     Act                          u   862 Black Lung (923)          u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u 355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management              u   863 DIWC/DIWW (405(g))        u 850 Securities/Commodities/
u   190 Other Contract                     Product Liability        u 380 Other Personal                  Relations                    u   864 SSID Title XVI                  Exchange
u   195 Contract Product Liability   u 360 Other Personal                 Property Damage          u 740 Railway Labor Act             u   865 RSI (405(g))              u 890 Other Statutory Actions
u   196 Franchise                          Injury                   u 385 Property Damage          u 751 Family and Medical                                              u 891 Agricultural Acts
                                     u 362 Personal Injury -              Product Liability               Leave Act                                                      u 893 Environmental Matters
                                           Medical Malpractice                                     u 790 Other Labor Litigation                                          u 895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement             FEDERAL TAX SUITS                     Act
u   210 Land Condemnation            u 440 Other Civil Rights         Habeas Corpus:                     Income Security Act           u 870 Taxes (U.S. Plaintiff       u 896 Arbitration
u   220 Foreclosure                  u 441 Voting                   u 463 Alien Detainee                                                      or Defendant)              u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u 442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                   Act/Review or Appeal of
u   240 Torts to Land                u 443 Housing/                       Sentence                                                            26 USC 7609                      Agency Decision
u   245 Tort Product Liability             Accommodations           u 530 General                                                                                        u 950 Constitutionality of
u   290 All Other Real Property      u 445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                           State Statutes
                                           Employment                 Other:                       u 462 Naturalization Application
                                     u 446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                           Other                    u 550 Civil Rights                   Actions
                                     u 448 Education                u 555 Prison Condition
                                                                    u 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from               u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from      u 6 Multidistrict                 u 8 Multidistrict
    Proceeding               State Court                            Appellate Court               Reopened                Another District              Litigation -                   Litigation -
                                                                                                                       (specify)                        Transfer                      Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          28 U.S.C. 1345
VI. CAUSE OF ACTION Brief description of cause:
                                          USDA RURAL HOUSING SERVICE FORECLOSURE
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                               DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                       78,215.76                                JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                           DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
05/06/2019                                                            /S/ A. GEORGE MASON, JR.
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                   APPLYING IFP                                      JUDGE                          MAG. JUDGE
                    Case 5:19-cv-00066-TBR Document 1-1 Filed 05/06/19 Page 2 of 2 PageID #: 8
JS 44 Reverse (Rev. 0/16)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      1DWXUHRI6XLW3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHUHDUHPXOWLSOHQDWXUHRIVXLWFRGHVDVVRFLDWHGZLWKWKHFDVHSLFNWKHQDWXUHRIVXLWFRGH
         WKDWLVPRVWDSSOLFDEOH&OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV


V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 5:19-cv-00066-TBR Document 1-2 Filed 05/06/19 Page 1 of 3 PageID #: 9




                                                                       EXHIBIT
                                                                             A
Case 5:19-cv-00066-TBR Document 1-2 Filed 05/06/19 Page 2 of 3 PageID #: 10
Case 5:19-cv-00066-TBR Document 1-2 Filed 05/06/19 Page 3 of 3 PageID #: 11
Case 5:19-cv-00066-TBR Document 1-3 Filed 05/06/19 Page 1 of 7 PageID #: 12

                                                               EXHIBIT
                                                                  B
Case 5:19-cv-00066-TBR Document 1-3 Filed 05/06/19 Page 2 of 7 PageID #: 13
Case 5:19-cv-00066-TBR Document 1-3 Filed 05/06/19 Page 3 of 7 PageID #: 14
Case 5:19-cv-00066-TBR Document 1-3 Filed 05/06/19 Page 4 of 7 PageID #: 15
Case 5:19-cv-00066-TBR Document 1-3 Filed 05/06/19 Page 5 of 7 PageID #: 16
Case 5:19-cv-00066-TBR Document 1-3 Filed 05/06/19 Page 6 of 7 PageID #: 17
Case 5:19-cv-00066-TBR Document 1-3 Filed 05/06/19 Page 7 of 7 PageID #: 18
Case 5:19-cv-00066-TBR Document 1-4 Filed 05/06/19 Page 1 of 4 PageID #: 19



                                           EXHIBIT
                                               C
Case 5:19-cv-00066-TBR Document 1-4 Filed 05/06/19 Page 2 of 4 PageID #: 20
Case 5:19-cv-00066-TBR Document 1-4 Filed 05/06/19 Page 3 of 4 PageID #: 21
Case 5:19-cv-00066-TBR Document 1-4 Filed 05/06/19 Page 4 of 4 PageID #: 22
Case 5:19-cv-00066-TBR Document 1-5 Filed 05/06/19 Page 1 of 1 PageID #: 23




                                                         EXHIBIT
                                                             D
           Case 5:19-cv-00066-TBR Document 1-6 Filed 05/06/19 Page 1 of 2 PageID #: 24

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                      Western District
                                                   __________ Districtof
                                                                       ofKentucky
                                                                         __________

             UNITED STATES OF AMERICA                             )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
                  RCINIA BARKER, ET AL                            )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Rcinia Barker
                                           248 Anna Street
                                           Cadiz, KY 42211




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: A. George Mason, Jr.
                                           George Mason Law Firm, PSC
                                           3070 Lakecrest Circle
                                           Suite 400, PMB 278
                                           Lexington, KY 40513


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
            Case 5:19-cv-00066-TBR Document 1-6 Filed 05/06/19 Page 2 of 2 PageID #: 25

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
